ACCEPTED
                                                                                                   04-15-00116-CV
                                                                                        FOURTH COURT OF APPEALS
                                                                                             SAN ANTONIO, TEXAS
                                     04-15-00116-CV                                            3/2/2015 3:19:24 PM
                                                                                                     KEITH HOTTLE
                                                                                                            CLERK

                                       NO. 2012-CI-00097


HOLT TEXAS, LTD. D/B/A HOLT CAT                 §                              FILED INCOURT
                                                                      IN THE DISTRICT
                                                                         4th COURT OF APPEALS
              Plaintiff                         §                         SAN ANTONIO, TEXAS
                                                §                        03/2/2015 3:19:24 PM
v.                                              §                    285TH JUDICIAL DISTRICT
                                                §                          KEITH E. HOTTLE
                                                                                 Clerk
WEIR BROS., INC., LEE WEIR,                     §
MIKE WEIR, AND AL WEIR                          §
              Defendants                        §                     BEXAR COUNTY, TEXAS

                                    NOTICE OF APPEAL

       Defendants Lee Weir, Mike Weir, and Al Weir desire to appeal from the Order Appointing

Receiver and Turnover Order signed the Court on October 2, 2014 (the “Order”).

       Defendants state that no notice of the Order was served upon them by the Clerk and that this

Notice is being filed within twenty (20) days of the date that Defendants became aware that the

Order had been signed.

       Defendants appeal to the Fourth Court of Appeals.




__________________________________________________________________________________
NOTICE OF APPEAL                                                        Page 1
                                             Respectfully Submitted,



                                             _/s/ Dennis M. Holmgren____________
                                             Mitchell Madden (Lead Counsel)
                                             State Bar No. 12789350
                                             Dennis M. Holmgren
                                             State Bar No. 24036799
                                             Holmgren Johnson: Mitchell Madden, LLP
                                             Montfort Place
                                             13800 Montfort Dr., Suite 160
                                             Dallas, Texas 75240
                                             Tele: 972/484-7780
                                             Fax: 972/484-7743

                                             ATTORNEYS FOR DEFENDANTS LEE WEIR,
                                             MIKE WEIR, AND AL WEIR


                              CERTIFICATE OF SERVICE

        I hereby certify that the foregoing document has been served, pursuant to the Texas Rules of
Civil Procedure on opposing counsel this 2nd day of March, 2015.


                                             _/s/ Dennis M. Holmgren____________
                                             Dennis M. Holmgren




__________________________________________________________________________________
NOTICE OF APPEAL                                                        Page 2